Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   Applicant’s amendment of 12/18/2021 is acknowledged. Claims 1, 5, 9, 18, 22. 26, 28, 32 and 36 have been amended. Claims 2-4, 6-8, 10-17, 19-21, 23-25, 27, 29-31, 33-35 and 37-38 have been canceled. 
Note: For the purpose compact prosecution applicants should amend claim 36 which recites being depended from canceled claim 33, it should recite claim 32. 

Election/Restrictions
3.     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R 1.475(e). 
4.     As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 

(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Lack of Unity
5.  Restriction is required under 35 U.S.C. 121 and 372.This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.In accordance with 37 C.F.R 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
      I.      Claims 1, 5 and 9 are drawn to a rat that has been administered a pharmaceutical combination.
      II.     Claims 18, 22 and 26 are drawn to a method of inducing a neurodegenerative disease.
      III.    Claims 28, 32 and 36 are drawn to a method of assaying the anti-neurodegenerative disorder efficacy of a compound.
6.    The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they fail to define a technical feature that is "special" within the meaning of PCT Rule 13.2 for the following reasons. The claimed method does not define a technical feature over the art as evidenced by Kawaguchi et al. (Brain Research vol. 1050, pp.130-137, 2005). Art of record, search report.
       Regarding claim1, Kawaguchi teaches a non-human animal (rat model of kainate-induced seizures, pg 131, col 1, In2) which has been administered a pharmaceutical 
Para   2) to stop seizures and that duration and severity of seizures should be controlled (pg134, col1-2) to isolate the effects of the COX-2 inhibitors as opposed to the lorazepam on neuronal death (pg134, col1-2) , and thus , it would have been obvious to one of ordinary skill in the art to adjust the dosage of lorazepam, through out in experimentation, in an attempt to control seizures and isolate the effect on
neuronal death and thereby optimize the animal model for further studies.
     Because the first appearing technical feature does not define a contribution over the art, it is not considered "special" within the meaning of PCT Rule 13.2 and as such the groups lack unity of invention. The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Claims of group I are drawn to rat, group II to a method of inducing, group III to a method of assessing each group constitute different entities and as such do not share the same technical feature. 
7.      The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


Conclusion
8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tues , Thurs-Frid 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645, March 24, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645